Citation Nr: 1613575	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  05-36 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, including as secondary to the service-connected status-post diskectomy with degenerative disc disease at L3-L4, L4-L5, and L5-S1. 
 
2. Entitlement to an increased rating for service-connected status-post diskectomy with degenerative disc disease at L3-L4, L4-L5, and L5-S1, currently evaluated as 40 percent disabling. 
 
3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973 and from May 1975 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied the issue of entitlement to service connection for a cervical spine disability and continued the 40 percent rating for service-connected status post diskectomy, including degenerative disc disease at L3-L4, L4-L5, and L5-S1.  A Board hearing was held in September 2006, at the RO in Phoenix, Arizona, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In April 2008, the Board remanded the Veteran's appeal to the RO, through the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  Following completion of the actions requested therein, as well as a continued denial of the Veteran's claims, the AMC returned his case to the Board. 

In June 2009, the Board denied the Veteran's service connection and increased rating claims.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court vacated the Board's June 2009 decision and remanded the matter to the Board for further consideration pursuant to a Joint Motion for Remand (JMR) dated earlier in April 2010.  To comply with JMR's directives, the Board remanded these issues for further development in August 2010.
The Veteran has alleged an inability to retain employment due to his service-connected lumbar spine disability.  See, e.g., the VA examination report dated January 2009.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU issue is now properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

In October 2015, the Veteran's attorney requested that he be allowed to have another Board hearing, to be held in VA's Central Office, to present expert testimony from a licensed psychologist and nationally certified rehabilitation counselor regarding the issues on appeal.  Based on the procedural history in the instant case, the Board must deny this request.  The Veteran is entitled to only one Board hearing per appeal.  38 C.F.R. § 20.700(a) (2015); see also 38 C.F.R. § 20.1507(b)(1) (2015).  His occurred in September 2006.  He had a different representative at the time, but no deficiency with his representation then or the hearing in general has been alleged, and none is found.  

Furthermore, in September 2015 and January 2016, the Veterans Law Judge who presided over the September 2006 Board hearing granted the Veteran's motion for a 60 day extension to submit additional evidence.  However, on neither ocasion did the Veteran submit the additional evidence.  Notably, in December 2015, his attorney specifically requested a 60 day extension to submit new evidence to the Board, to include a medical and/or vocational opinion from a qualified specialist, which was the reason for the requested second Board hearing.  As stated above, such evidence has not been received.  Thus, the Veteran has had multiple opportunities to submit additional evidence and has failed to send the records.  Moreover, as further development remains necessary regarding the issues on appeal the Veteran will have yet a third opportunity to submit additional evidence, to include a medical and/or vocational opinion from a qualified specialist.  

In July 2014, the Veteran raised a claim for reimbursement of medical expenses.  This unadjudicated matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  
For the reasons set forth below, the issues currently on appeal are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, on VA examination in June 2012 the examiner opined that the Veteran's cervical spine disability, diagnosed as degenerative disc disease and degenerative changes of the cervical spine with cervical spinal stenosis and radiculopathies, is less likely than not aggravated by the service-connected lumbar spine disability as the medical literature does not support a cause/effect relationship between degenerative changes in one area of the spine causing degenerative changes in additional areas.  Further, the examiner noted that there was no baseline of cervical spine disease prior to 2001 and no evidence the Veteran's progression of cervical spine disease since the diagnosis is more accelerated than would be expected for someone with a smoking history that is known to affect the degenerative process.

The Board finds the June 2012 VA opinion regarding aggravation is inadequate as it was based on the rationale that the lumbar spine disability did not cause the cervical spine disability.  The Court has held that a VA medical opinion addressing only direct causation and stating that a deceased Veteran's alcoholism was "related to" factors other than his service-connected posttraumatic stress disorder was insufficient to conclude that PTSD did not aggravate his alcoholism.   The Court vacated the Board decision and remanded the case for a new VA medical opinion that considers the relevant evidence of record and expressly opines as to whether the veteran's PTSD aggravated his nonservice-connected alcohol abuse, and, if so, to what degree.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, therefore, another VA examination is necessary on remand.  

The Veteran's last VA examination was in June 2012.  Although on the date of the June 2012 examination the Veteran denied having bladder and bowel problems, the June 2012 examination report refers to medical records suggesting bowel and bladder problems related to the lumbar spine.  Furthermore, in May 2011 the Veteran stated that he had a hard time controlling bowel movements.  Although the evidence does not clearly indicate that the Veteran's lumbar spine disability has worsened since the June 2012 VA examination, the Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the most recent VA spine examination is nearly five years old, the Veteran should be afforded a new VA examination to address the current level of severity of his lumbar spine disability.  

In statements and testimony the Veteran asserted that he is unemployable due to his back disability.  See, e.g., September 2006 Board hearing and May 2012 claim.  As the claim for a higher rating for a lumbar spine disability and the claim of service connection for a cervical spine disability being remanded are inextricably intertwined with the issue of entitlement to TDIU, they must be adjudicated prior to consideration of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, prior to obtaining any opinion, the Veteran should be afforded one more opportunity to provide assistance to ensure that copies of any outstanding records of pertinent medical treatment, to include the medical and/or vocational opinion referred to by his attorney in December 2015, are identified and added to his file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Specifically request that the Veteran provides or authorizes VA to obtain the medical and/or vocational opinion referred to by his attorney in December 2015.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, the Veteran should be afforded an appropriate VA examination for the purpose of determining the nature and extent of his service-connected status-post diskectomy with degenerative disc disease at L3-L4, L4-L5, and L5-S1. The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including X-rays, should be performed. 

The results of the range of motion testing of the Veteran's lumbar spine and any unfavorable ankylosis of his entire spine or unfavorable ankylosis of his entire thoracolumbar spine found on evaluation, should be noted in the exam report. 

In addition, the extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the low back.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.

The examiner should also report the number of incapacitating episodes that the Veteran has experienced as well as their duration in the past twelve months. (NOTE: For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician). 

The examiner should identify any neurological manifestations due to the Veteran's service-connected low back disability. For any neurological impairment shown to be related to the service-connected low back disability, the examiner should identify the specific nerve involved and should describe the extent of such neurological impairment.  The examiner must address whether the Veteran has bowel and bladder impairment related to his service-connected status-post diskectomy with degenerative disc disease at L3-L4, L4-L5, and L5-S1.

Additionally, the examiner should address the impact that the Veteran's service-connected low back disability has on his ability to secure and/or follow substantially gainful employment.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he or she should state the reasons therefor.
3. Then, arrange for the Veteran to undergo a VA examination, by an appropriate examiner to determine whether his cervical spine disability was aggravated by his service-connected degenerative disc disease at L3-L4, L4-L5, and L5-S1.  After reviewing the claims folder and examining the Veteran the examiner is asked to specifically address the following:

Whether it is at least as likely as not (50 percent probability or more) that the cervical spine disability was aggravated by the service-connected degenerative disc disease at L3-L4, L4-L5, and L5-S1.  If the Veteran is found to have a cervical spine disability aggravated by his service-connected lumbar spine disability, the examiner should quantify the approximate degree of aggravation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

The rationale for all opinions expressed by the VA examiner should be provided.  In rendering the rationale the examiner must provide an explanation as to whether the service-connected degenerative disc disease at L3-L4, L4-L5, and L5-S1 aggravated the cervical spine disability regardless of whether it caused the disability.  If the examiner is unable to provide an opinion as to the question posed, he or she should state the reasons therefor.

4. When the development requested has been completed, the AOJ should readjudicate the Veteran's claim of service connection for a cervical spine disability, including as secondary to the service-connected status-post diskectomy with degenerative disc disease at L3-L4, L4-L5, and L5-S1; the issue of an increased rating for the service-connected status-post diskectomy with degenerative disc disease at L3-L4, L4-L5, and L5-S1, currently evaluated as 40 percent disabling; and entitlement to TDIU.  If any benefit sought is not granted, the Veteran and his attorney must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

